[Cite as Cleveland v. Palik, 2011-Ohio-6082.]


                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 96760



                                CITY OF CLEVELAND
                                                PLAINTIFF-APPELLEE

                                                 vs.

                                       JOHN A. PALIK
                                                DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                       Criminal Appeal from the
                                       Cleveland Municipal Court
                                       Case No. 88 CRB 000633

        BEFORE: Cooney, J., Kilbane, A.J., and Sweeney, J.

        RELEASED AND JOURNALIZED: November 23, 2011
                                          2


ATTORNEY FOR APPELLANT

Hans C. Kuenzi
Hans C. Kuenzi Co. LPA
Skylight Office Tower, Suite 410
1660 W. 2nd Street
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Barbara A. Langhenry
Interim Director of Law
City of Cleveland
601 Lakeside Ave., Room 106
Cleveland, Ohio 44114-1077

Victor R. Perez
Chief City Prosecutor
Christina Haselberger
Assistant City Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




COLLEEN CONWAY COONEY, J.:

          {¶ 1} This case came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1. Defendant-appellant, John A. Palik (“Palik”), appeals the

denial of his motion for relief from judgment. We find no merit to the appeal and

affirm.
                                            3

       {¶ 2} In February 1988, Palik was convicted of domestic violence under

R.C. 2919.25 in the Cleveland Municipal Court and sentenced accordingly. In October

2010, Palik filed a motion for relief from judgment pursuant to Civ.R. 60(B).1 The trial

court denied the motion for lack of jurisdiction. This appeal followed.

       {¶ 3} In his sole assignment of error, Palik argues the trial court erred as a matter

of law in denying his motion for relief from judgment for lack of jurisdiction. Palik

asserts that the trial court had jurisdiction to hear his Civ.R. 60(B) motion for relief from

judgment pursuant to Crim.R. 57(B), which permits the trial court to apply the Rules of

Civil Procedure when no applicable Rule of Criminal Procedure exists. Thus, he argues

that Civ.R. 60(B) may be used to seek postconviction relief when there is no criminal rule

available to address the specific issue.

       {¶ 4} However, Crim.R. 35 and R.C. 2953.21 specifically provide a method for

postconviction relief. R.C. 2953.21(J) expressly states that it provides “the exclusive

remedy by which a person may bring a collateral challenge to the validity of a conviction

or sentence in a criminal case.”       R.C. 2953.21(J).     In other words, R.C. 2953.21

precludes Palik from challenging his conviction under Civ.R. 60(B). State v. Ingles,

Hamilton App. No. C-100297, 2011-Ohio-2901, ¶3. And the Ohio Supreme Court has

held that a trial court may recast a motion for relief from judgment as a petition for



          Palik sought “relief from the unjust operation of his judgment due to the passage of
       1


legislation prohibiting his possession of a firearm.”
                                              4

postconviction relief. State v. Schlee, 117 Ohio St.3d 153, 2008-Ohio-545, 882 N.E.2d

431, syllabus.

       {¶ 5} Furthermore, Palik’s motion challenging his conviction is untimely.

R.C. 2953.23 governs untimely petitions for postconviction relief.        It provides that a

court may consider an untimely petition only if the petitioner demonstrates both that (1)

he was “unavoidably prevented from discovery of the facts upon which [he] must rely to

present the claim for relief,” or that subsequent to the 180-day time period set forth in

R.C. 2953.21(A)(2), the United States Supreme Court recognized a new federal or state

right that applies retroactively to his situation and his claim is based upon that right; and

(2) but for constitutional error at trial, no reasonable factfinder would have found him

guilty of the offense of which he was convicted. “Unless the exceptions in R.C. 2953.23

apply, the trial lacks jurisdiction to consider a petition for postconviction relief.” State

v. Short, Cuyahoga App. No. 83492, 2004-Ohio-2695, ¶4.

       {¶ 6} Palik did not demonstrate that he was unavoidably prevented from

discovering the facts upon which his postconviction claims depended.            Nor did he

predicate his postconviction claims upon a new or retrospectively applicable federal or

state right recognized by the United States Supreme Court since the prescribed time had

expired.   Moreover, Palik admits that he “never claimed that he had been denied his

constitutional rights at trial.”   Therefore, because Palik failed to satisfy either the time

restrictions of R.C. 2953.21(A)(2) or the jurisdictional requirements of R.C. 2953.23, the
                                               5

municipal court had no jurisdiction to consider his petition for postconviction relief from

judgment.

       {¶ 7} Accordingly, the sole assignment of error is overruled.

       Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the municipal

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
COLLEEN CONWAY COONEY, JUDGE

MARY EILEEN KILBANE, A.J., and
JAMES J. SWEENEY, J., CONCUR